DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1, 3 and 5-14 are pending in the application.  Claims 10-13 are withdrawn from consideration due to Applicant’s elections.  Claims 2 and 4 have been canceled.
The amendments to claims 1, 3, 5-9 and 14, filed on 4/6/2021 (see also 2/14/2021), have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muncrief (US Patent No. 5,057,168) in view of Davis (US PGPUB 2011/0135900), further in view of Clark et al. (US 2013/0327705 A1).

Regarding claims 1, 3 and 6, Muncrief teaches a low density thermal insulation batt that includes binder fibers, insulative fibers and short stilt fibers (see Abstract).  Muncrief teaches that the preferred binder fiber is a polyester fiber and that the binder fibers have a length in the range of 0.5 inch to 2.0 inches (cols. 4-5 lines 59-3, and claim 1) (staples of fibers as claimed).  Muncrief teaches that the insulative fiber(s) can be selected from (among others) natural fibers like cotton and wool, or synthetic fibers like polyester or nylon fibers (carpet fibers as claimed) (see cols. 3-4 lines 64-4).  Muncrief teaches that the proportion of an insulative fiber added to the blender-opener can vary as desired and typically is in the range of 0% to 95% by weight (col. 4 lines 1-4).  The insulative fibers used in the practice of the invention are 0.5 inches or longer, and are typically in the range of 0.5 inch to 1.5 inches long (various pile heights as claimed) (col. 5 lines 6-8).  The stilt fibers may be cotton fibers (cotton shoddy as claimed) (see 

With regard to the claimed product-by-process limitation “clean de-dusted carpet fiber extracted from used carpet harvested by mechanical shearing or mechanical separation processing of chopped pieces of post-consumer recycled and mechanically de-dusted”, the examiner notes that the product being claimed appears to be the same as or obvious over the insulative and stilt fibers taught by Muncrief, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

With regard to the claimed product-by-process limitations “cotton shoddy impregnated with fire resistant chemicals by soaking in fire resistant chemicals so that said cotton shoddy is saturated with fire resistant chemical and dried” (limitation ‘b’), and “said fibers uniformly mixed to distribute the staples of bi-component fibers and fire resistant shoddy within said carpet fiber,” the examiner notes that the product being claimed appears to be the same as or obvious over the product taught by Muncrief, in which case differences in process are not considered to impart patentability.  In this regard, Muncrief teaches that stations ‘20’ can add fire retardant to the batt in the form of a spray or powder, and if desired, the fire retardants can be added to the web at any convenient processing point before or after the web is produced by a card machine ‘9’ (see col. 3 lines 4-59 and Muncrief’s Figure).  The examiner notes that Muncrief shows several points before card machine ‘9,’ at which points the fire retardant would be added to “individual fibers or small groups of fibers” (e.g. at hopper bale-breaker ‘2’), which would result in a structure as claimed (see col. 3 lines 4-59 and Muncrief’s Figure).  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  In the alternative, in the event 

With regard to the claimed limitation (d), Muncrief teaches that a uniform web can be obtained (col. 5 lines 29-38).  Muncrief teaches the formation of low density thermal insulation batts (loosely packed batts with insulation capability as claimed) (Abstract).  The examiner notes that Muncrief does not teach or require any compression steps.  Muncrief teaches providing an improved insulation composition which utilizes the short stilt fibers to interconnect and space apart the insulative fibers to define interstitial air pockets intermediate the insulative fibers (see Abstract and col. 1 lines 64-68).  Muncrief further discloses that the binder fibers are softened to adhere and interconnect the stilt fibers and insulative fibers in the batt, wherein “soften” means that the binder fiber begins to lose its hardness and/or melts, including situations where the binder fibers become sticky before melting (Abstract, col. 4 lines 7-31 and col. 5 lines 49-58).  Muncrief teaches that the batt can be cut into short segments, balls, and any other desired shape and dimension (col. 3 lines 60-63).
		
Regarding the claimed percentages, Muncrief teaches that the proportion of an insulative fiber (carpet fibers or cotton shoddy) added to a blender-opener can vary as desired and typically is in the range of 0% to 95% by weight, and the binder fibers are added to blender opener in the proportion in the range of 2 to 80 percent by weight of the insulative fiber (col. 4 lines 1-7).  Muncrief also teaches that the stilt fibers (cotton carpet fibers or cotton shoddy) can comprise 1% to 50% by weight of the insulation batt produced by the method of the invention (col. 7 lines 47-50).  

Muncrief teaches that the binder fibers have a softening temperature of at least 130° F, and a preferred melting temperature in the range of 180-450° F (col. 4 lines 43-64).  Muncrief also teaches that a preferred binder fiber is a polyester fiber (col. 4 lines 26-31).

Muncrief does not explicitly disclose that the binder fibers (staples of fibers) are bi-component fibers with a polyester core coated with a low melting polymeric sheath, said low melting polymeric sheath of bi-component polyester staple fiber being selected from modified copolyester, low molecular weight polyethylene, polypropylene, polyolefin or poly(ethylene/vinyl acetate (Poly(E.V.A.) and Poly(EVOH).

However, Davis teaches a non-woven flame retardant barrier comprising a binder and charring fibers (Abstract).  Davis teaches that binders include low-melt binder fibers such as bicomponent polyesters and polyolefins (e.g. a standard low melt polyester bicomponent fiber), and that bicomponent fibers are made having one polymer in a core and another lower melting polymer in a sheath around the core ([0037]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the binder fibers (staples of fibers) of Muncrief with low-melt binder fibers such as bicomponent polyesters and polyolefins, made having one polymer in a core and another lower melting polymer in a sheath around the core, in order to provide binder fibers that can add resiliency to a thermally bonded non-woven flame retardant barrier, and to thermal and sound insulator products made therefrom, as taught by Davis ([0021], [0037] and ([0051]-[0052]).

In the event that the cotton fibers (cotton shoddy) and/or the flame-retardant application process of Muncrief are found to not meet the claimed ‘b’ and ‘d’ (lines 1-3) limitations, Davis also teaches charring fibers that may be chemically treated flame retardant fibers which may be made by penetration of FR chemicals into natural or synthetic fibers, wherein natural fibers may include, for example, bleached cotton, scoured cotton, rayon, kenaf, jute, hemp, silk, flax, wool, 


Muncrief in view of Davis does not explicitly disclose polypropylene fibers, and does not explicitly disclose a batt package having length up to 8 feet, width up to 24 inches and thickness up to 4.5 inches, and a thermal resistance "R" value of 1.4 per inch.

However, Clark teaches core-skin nonwoven materials, which, in embodiments, may have a thermal resistance as measured by an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu for a thickness of about 0.5 inches ([0085]-[0086]).  The examiner notes that Clark teaches examples of samples having dimensions in the claimed range ([0163] and Table 2).  Clark also teaches that suitable polymers for use in producing polymer melt fibers may include (among others) polypropylene ([0067]).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the batt of Muncrief with polypropylene fibers, with an R-value between about 1.25 hr*ft2*° F./Btu and about 2.5 hr*ft2*° F./Btu for a thickness of about 0.5 inches, and with dimensions such as 15 cm or less, in order to provide materials that enable or enhance insulation with high thermal insulation properties and good acoustic insulating properties for vehicles or high-precision instrumentation, as taught by Clark ([0049], [0067], [0085]-[0086] and Table 2).  

With regard to the claimed Class A fire rating property, the examiner notes that applicant has provided at paragraphs [0017] and [0020] of applicant' s published specification (US 2018/0094763 A1) specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of modified Muncrief discussed herein (as applied to claim 1 and claim 5) is the same as or is substantially similar to that disclosed by 


Regarding claim 5, Davis teaches that FR additives made from ammonium salts (e.g. mono-ammonium phosphate, diammonium phosphate and ammonium sulfate) are known to be effective ([0026]).  

Regarding claims 7-9, Muncrief teaches low density thermal insulation batts (Abstract). Davis teaches that examples of applications include office partitions and thermal or sound insulators for use in, for example, appliances, automobiles or aircraft ([0051]-[0052]; also [0022] and [0043]).

Regarding claim 14, the examiner notes that claim 14 includes product-by-process limitations.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  	


Response to Arguments

Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.  

Applicant contends that the claimed Class A fire rating under ASTM E84 is not disclosed or suggested, and would not be achieved by any product produced from the combined teachings of the cited references.

Regarding this contention the examiner notes that Davis teaches use of the same types of fire retardants claimed by applicant, as well as the same types, compositions (amounts) and configurations of fibers disclosed by Applicant.  Thus, the examiner’s position is that the batt of modified Muncrief would have the claimed property, absent an objective showing to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789